Citation Nr: 1737804	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,810.33.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  (Jurisdiction of the appeal lies with the RO in Seattle, Washington.)  By that decision, the Committee denied a waiver of recovery of an overpayment of nonservice-connected pension benefits.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  Additional evidence was thereafter received and a supplemental SOC (SSOC) was issued in October 2013.  The matter was then certified for appeal to the Board in December 2013.

In June 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of, inter alia, adjudicatory decisions, to include an October 2015 decision on waiver of indebtedness.  All such records have been reviewed.

As a final preliminary matter, the Board notes that, as discussed during the Veteran's Board hearing, the Veteran timely filed a notice of disagreement (NOD) with August and September 2016 rating decisions in which the RO denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, and determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a neck disability had not been received.  A review of the Veteran's VBMS file shows that the RO acknowledged receipt of the Veteran's NOD via letter dated in November 2016.  The Veteran thereafter also submitted additional evidence that he indicated was relevant to his claims.  Accordingly, as the post-decision review process has begun in an attempt to resolve the Veteran's disagreement with the August and September 2016 rating decisions, the matters decided therein are not yet ripe for appellate review.


FINDING OF FACT

In an October 2015 administrative decision, the Committee at the Saint Paul RO granted a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $72,810.33.


CONCLUSION OF LAW

As the October 2015 administrative decision represents a full grant of the benefit sought on appeal with respect to the claim for entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,810.33, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,810.33, the Veteran timely perfected an appeal of the March 2011 administrative decision in which the Committee declined to grant the Veteran a waiver.  After the matter was certified for appeal to the Board in December 2013, the Committee issued an October 2015 administrative decision granting a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $72,810.33.  Such action resolved the claim on appeal.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,810.33 is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


